People v Williams (2016 NY Slip Op 07842)





People v Williams


2016 NY Slip Op 07842


Decided on November 22, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 22, 2016

Mazzarelli, J.P., Sweeny, Andrias, Webber, Gesmer, JJ.


2244 584/11

[*1]The People of the State of New York, Respondent,
vRobert Williams, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Lauren J. Springer of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Emily Anne Aldridge of counsel), for respondent.

Order, Supreme Court, Bronx County (Raymond L. Bruce, J.), entered March 25, 2015, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court properly assessed 30 points for defendant's prior violent felony conviction, notwithstanding its remoteness in time (see People v Oginski, 35 AD3d 952, 953 [3d Dept 2006]). In any event, even without those points defendant remains a level two offender, and we find no basis for a downward departure
(see generally People v Gillotti, 23 NY3d 841 [2014]). The egregiousness of the underlying crime against a child, and the evidence of predatory sexual misconduct against other children, outweigh the mitigating factors cited by defendant.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 22, 2016
CLERK